Citation Nr: 1222804	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-41 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a disability, including numbness, of the bilateral lower extremities, to include as secondary to a low back disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, to include degenerative joint disease of the dorsal and lumbar spine and deformity of the 12th dorsal vertebra.

7.  Entitlement to individual unemployability.

8.  Entitlement to special monthly compensation based on the need for aid and attendance or being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to November 1943.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, that denied the Veteran's claims.  The Veteran filed notices of disagreement dated in January and June 2010, respectively, and the RO issued a statement of the case dated in September 2010.  The Veteran submitted his substantive appeal in October 2010.  

In this case, the Board notes that in an unappealed decision dated in April 1994, the Board denied the Veteran's claim of entitlement to service connection for a back disability.  The decision was not appealed and it became final. As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The increased rating claim for generalized anxiety disorder remains in controversy because the rating remains less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service-connected generalized anxiety disorder has not resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  A bilateral lower extremity disability, to include numbness, a headache disability, hearing loss and tinnitus, have not been shown to have had their onset in service, within one year of service, nor are such disabilities otherwise a result of active military service. 

3.  In an unappealed decision dated in April 1994, the Board denied the Veteran's claim of entitlement to service connection for a back disability; the decision was not appealed and it became final.

4.  The evidence received since the April 1994 Board decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability, to include degenerative joint disease of the dorsal and lumbar spine and deformity of the 12th dorsal vertebra.

5.  The Veteran's service-connected disability does do not prevent him from securing and following all forms of substantially gainful employment consistent with his education and work experience.  

6.  The Veteran is currently service-connected for generalized anxiety disorder, rated as 30 percent disabling.

7.  The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of his service-connected disability; nor does he have a single service-connected disability rated as 100 percent disabling. 

8.  The Veteran's service-connected disability does do not prevent him from keeping himself ordinarily clean and presentable, feeding himself, or avoiding the hazards or dangers incident to his daily environment, such that he requires care or assistance on a regular basis.

9.  The Veteran is not substantially confined to his house or its immediate premises due to his service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2011).  

2.  A bilateral lower extremity disability, to include numbness, a headache disability, hearing loss and tinnitus, were not incurred in or aggravated by the Veteran's active military service, nor are such disabilities presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The April 1994 Board decision, that denied entitlement to service connection for a back disability is a final decision.  38 U.S.C.A. §§ 7104 (b) (West 1991); 38 C.F.R. §§ 20.1100 (1993).

4.  The evidence received subsequent to the April 1994 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for a low back disability, to include degenerative joint disease of the dorsal and lumbar spine and deformity of the 12th dorsal vertebra, is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100 (2011).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  

6.  The criteria for special monthly compensation based on aid and attendance or housebound status of the Veteran have not been met.  38 C.F.R. §§ 1114(l) and (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in October and November 2009, and January and April 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his headache and psychiatric claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

In terms of the Veteran's new and material claim, the Board observes that the November 2009 letter specifically notified the Veteran that his claim had previously been denied on the basis that there was no evidence to show that degenerative joint disease of the dorsal and lumbar spine had been diagnosed in service or within one year of service, and that deformity of the 12th dorsal vertebra was shown to exist prior to service and was not aggravated by service.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of his claim that related to these facts.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  Here, the Board notes that the November 2009 letter was sent prior to the initial adjudication of the Veteran's claim.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to him since the Veteran was provided adequate notice, his claim was readjudicated, and the Veteran was provided a Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

The Board acknowledges that the Veteran has not been afforded a VA examination specifically in connection with his new and material evidence claim.  With respect to such claim, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

In this regard, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his service connection claims, other than his headache claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has been diagnosed with tinnitus or a disability associated with lower extremity numbness, nor does the medical evidence indicate that the Veteran's claimed disabilities are related to his military service.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of such claim.  The record is complete and the case is ready for review.

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Increased rating for generalized anxiety disorder.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned, the fact-finder must evaluate the evidence since the effective date of the grant of service connection and assign staged ratings where appropriate.  Staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.   

The criteria for a 30 percent rating are:  occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:  total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all evidence of record.  See 38 C.F.R. § 4.126.   

Here, the pertinent evidence of record includes outpatient treatment records, and a VA examination report.

The Veteran was examined by VA in November 2009 in connection with his claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran arrived on time, was dressed appropriately, and had good hygiene.  His speech was appropriate and he demonstrated age appropriate gross and fine motor skills.  His eye contact and social skills were appropriate.  The Veteran reported symptoms of increased irritability, depression, loss of interest, memory difficulties, and sleep disturbance.  The examiner indicated that the Veteran had no previous psychiatric hospitalizations.  The Veteran was married twice with 6 children and was noted to be living with his second wife of 64 years.  The Veteran described their relationship as good.  The examiner described the Veteran's social adjustment as fair. 

On examination, the Veteran was indicated to be alert and oriented to person, place, and time.  His speech was clear, coherent, and of normal rate and volume.  Receptive and expressive communication appeared grossly intact, and his thought processes showed no unusual ideation, signs or symptoms of a formal thought disorder.  He denied any auditory or visual hallucinations and reported no suicidal or homicidal ideation.  There were no indications of delusions.  Immediate and delayed verbal memory suggested mild to moderate inefficiencies, but his judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact and the examiner indicated that the Veteran was currently functioning within the average to low average range of intelligence.  Affect was appropriate to content, and mood was described as "good and getting by."  The Veteran's score on the Mood Assessment Scale was suggestive of depression.  The Veteran reported that his current symptoms had impaired activities of daily living, including household chores (severe), shopping (severe), recreation (severe), personal hygiene (no impairment), social/interpersonal relationships (no impairment), family relationships (no impairment), and occupation/career (severe).  After examination, the examiner found mild impairment from an occupational, and no impairment from a social viewpoint.  The Veteran was diagnosed with generalized anxiety disorder and assessed a GAF score of 70.  The examiner noted that this indicated some mild symptoms or some difficulties in social, occupational, or school functioning, but also indicated that the Veteran generally functioned pretty well and had some meaningful interpersonal relationships.

The Veteran's outpatient records were also reviewed, but these records did not indicate symptoms more severe than the symptoms reported in the VA examination report noted above.  A December 2008 psychiatric consultation indicated symptoms and findings nearly identical to the VA examination report.  The Veteran and his wife arrived on time.  He was alert and oriented to all four spheres and cooperative during the interview.  His grooming and attire were appropriate and he made appropriate eye contact.  The Veteran's psychomotor behavior was within normal limits and his form of thought and speech were appropriate.  The Veteran reported mood that was mildly depressed.  He did not express any hallucinations or delusions, no suicidal or homicidal ideation, and his affect was appropriate to content.  The Veteran reported increased difficulties remembering things.  The Veteran was noted to have been married to his wife for 63 years and had 6 children.  He stated that this was a good relationship and the she was very supportive.  His children were noted to live nearby and the Veteran indicated that he sees them occasionally.  The Veteran was diagnosed with depressive disorder and given a GAF score of 60.  

In this regard, the Board notes that in March 2009, the Veteran was examined and diagnosed with dementia, nos, mild and adjustment disorder, and give a GAF score of 41.  He has also been indicated to have memory problems and the Veteran was found to demonstrate severe deficit in executive functioning.  He was noted to be unable to complete a Trail Making test due to confusion and was unsure of himself and susceptible to distraction.  The Veteran was also indicated to have a moderate level of depression.  This evaluation, however, did not indicate that these symptoms and test results were due to the Veteran's service-connected generalized anxiety disorder, but were rather due to findings of dementia.     

Based on the foregoing, the Board finds that the Veteran's overall disability picture for the course of the appeal most nearly approximates a 30 percent disability rating.  In making such determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the ratings assigned herein for the Veteran's generalized anxiety disorder under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Board finds that staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the relevant appeal periods, and any increase in his symptoms is not sufficient to warrant a higher rating.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-10.

Here, the Board notes that the criteria for a 50 percent rating are:  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The evidence indicates symptoms primarily of increased irritability, depression, loss of interest, memory difficulties, and sleep disturbance.  However, the Veteran was also noted to be living with his second wife of 64 years in a relationship that the Veteran described as good.  The Veteran exhibited normal communication and orientation and good hygiene, and his thought processes showed no unusual ideation, or signs or symptoms of a formal thought disorder.  The Veteran was assigned a GAF score of 70, indicating mild symptoms or some difficulties in social, occupational, or school functioning.  The examiner indicated that the Veteran was generally functioning pretty well and had some meaningful interpersonal relationships.  While there was some indication of memory impairment, there was no evidence of such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships, in connection with the Veteran's service-connected generalized anxiety disorder.  The findings were more similar to the 30 percent criteria than the 50 percent criteria.  While there was a GAF score of 41 contained in the Veteran's medical records, this score was in connection with a finding of dementia, not generalized anxiety disorder.  The findings on examination revealed no more than mild impairment from an occupational, and no impairment from a social viewpoint.  Considering the exhibited symptoms, generalized anxiety disorder is best characterized as mildly disabling (and has been so characterized on the VA examination report).  As such a higher evaluation is not warranted in this case.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In this regard, the Board notes that, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms and behavior because this requires only personal knowledge as it comes through the senses.  Layno, 6 Vet. App. at 470.  However, the Veteran's descriptions of the severity of his psychiatric disability are weighed against clinical evaluations provided by the medical personnel who examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  The Board finds that the report of the VA examiner in this case are the most persuasive, based as it was on an examination and observation of the Veteran, conducted by an examiner trained to evaluate psychiatric disorders, and based on the criteria needed to evaluate the Veteran's disability under the appropriate rating criteria.  Furthermore, this clinician also considered the Veteran's complaints and descriptions of his impairment when describing the severity of his disability.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has first carefully compared the level of severity and symptomatology of the Veteran's generalized anxiety disorder with the established criteria found in the rating schedule.  As discussed above, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated, and there are no symptoms of such disability that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for such disability and, therefore, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is not necessary to proceed to the second step and determine whether there are any related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  Accordingly, the Board finds that it is not necessary to refer this case for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Id.

III.  Service connection 

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a bilateral lower extremity disability as secondary to a low back disability, to include numbness, a headache disability, hearing loss and tinnitus.

The Veteran's service treatment records indicate that the Veteran was treated in service for meningitis, acute, type undetermined.  His symptoms were pain in the right shoulder, headaches, rash, and aches all over.  He was admitted to the hospital March 13, 1943 and discharged April 26, 1943 after making a good recovery.  In May 1943, the Veteran was treated for neurosis, hyperchondriasis, relative to backache, of fatigue type, following recovery from meningitis.  He was again hospitalized until July 1943.  His service separation examination indicated that the Veteran was discharged from service in November 1943 for psychoneurosis, mixed type, moderate.  

After service, the Veteran's medical records indicate continued complaints of headaches.  He has also been diagnosed with hearing loss, and was indicated in March, September, and December 1991 to have numbness of the left lateral leg, probably due to disc compression in his back, and back pain with radiation to the legs.  However, more recent records, including VA treatment records dated in April 2009, indicate normal range of motion, normal strength, and intact sensation in the bilateral lower extremities, including for light touch and localization.  The Veteran has not been diagnosed with tinnitus, nor has there been any formal diagnosis rendered in connection with any lower extremity disability.  The medical evidence does not indicate that any of the Veteran's claimed disabilities had their onset in service or as a result of a service-connected disability.

In May 2010, the Veteran was provided a VA examination in connection with his headache claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported daily frontal headaches associated with nasal congestion, improved with treatment for sinusitis and by over-the-counter NSAIDs.  The Veteran reported complaints of tinnitus associated with headaches.  There were no focal or other neuro associations.  The Veteran reported that his headaches were a result of meningitis and spinal tap in 1943.  The examiner noted complaints of headaches in 1943 and again in 2009, associated with chronic sinusitis after a bout of pneumonia.  The Veteran reported that headaches were less severe with treatment for his sinuses.  The Veteran was diagnosed with chronic headaches.  The examiner opined that the Veteran's chronic sinus headaches were not caused by or as a result of meningitis while on active duty.  The examiner opined that the Veteran's headaches were related to the Veteran's chronic sinusitis.  He indicated that the Veteran went many years without complaints of headaches.  His current headaches manifested after sinus congestion related to URTI and CT scan of the sinuses was positive.  

Based on the foregoing, the Board finds that entitlement to service connection for a bilateral lower extremity disability secondary to a low back disability, to include numbness, a headache disability, hearing loss and tinnitus, is not warranted in this case.  Here, the Veteran has been diagnosed with chronic headaches and was indicated in 1991 to have some lower extremity radiculopathy secondary to a low back disability.  He has also been indicated to have hearing loss.  And while there were some complaints of tinnitus secondary to headaches, there is no diagnosis of tinnitus in the Veteran's medical records.  The May 2010 VA examiner found that headaches were not related to meningitis in service, but were secondary to a sinus disability.  And there is otherwise no indication that hearing loss, tinnitus, or a lower extremity disability is related to the Veteran's service or his diagnosis of meningitis in service.  In addition, the Veteran's low back disability has not been found to be related to military service and, as such, any lower extremity disability cannot be service-connected secondary to such low back disability.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the May 2010 VA examiner in this case to be most persuasive as to the Veteran's headaches claim, based as it was on examination of the Veteran and his claims file.  With respect to the other service connection claims, the medical evidence does not indicate any connection between the claimed disability and the Veteran's military service.

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's disorders is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his disabilities are outweighed by the medical evidence of record, and the opinion of the May 2010 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claims.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




IV.  New and Material Claims.

The Veteran contends that he is entitled to service connection for a back disability.  

In an unappealed decision dated in April 1994, the Board denied the Veteran's claim of entitlement to service connection for a back disability.  The decision was not appealed and it became final.  At that time of the previous decision, the Board extensively reviewed the medical evidence at that time relating to the Veteran's back, including service treatment records that indicated a diagnosis of deformity of the 12th dorsal vertebra due to a series of childhood injuries, complaints of back pain in conjunction with meningitis in service, and post-service records indicating degenerative osteoarthritis of the dorsal spine and partial laminectomy at L5.  The Board expressly addressed the Veteran's contentions that his back disability is the result of his military service, to include meningitis.  

Since April 1994 decision, the Veteran's claims file contains VA medical records, and statements submitted by the Veteran in connection with the claim.  The medical records note diagnoses of arthritis degenerative joint disease, and degeneration of intervertebral disc, as listed on the Veteran's active problem list.  The medical records also note general complaints of back pain.  But other than this, the medical records do not indicate that the Veteran is being seen for ongoing treatment in connection with the back.  Nor does the evidence indicate that a back condition is related to military service or meningitis in service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file since the April 1994 RO decision is new evidence, in that it was not previously physically of record at the time of the April 1994 decision.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence reflects that the Veteran has current diagnoses related to his back and complaints of back pain, but does not link a back disability to the Veteran's active military service or meningitis in service.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on his own behalf that his back is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding his relationship between his disability and his military service is duplicative of the evidence of record at the time of the April 1994 rating decision.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the record since April 1994 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for a back disability.  As such, the Veteran's claim is not reopened and the appeal is denied.

V.  Individual unemployability.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: generalized anxiety disorder, evaluated as 30 percent disabling.  The Veteran's combined evaluation is 30 percent.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met. 

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). 

A November 2009 VA psychiatric examination noted that the Veteran had not worked since 1988 or 1989.  The examiner noted that the Veteran retired from North American Rayon as a security guard.  After examination, the examiner stated that the Veteran's service-connected generalized anxiety disorder produced mild impairment from an occupational viewpoint.  Here, the Board notes that the Veteran's claims file indicates the presence of other psychiatric disorders and dementia, in addition to many physical disorders enumerated through his records.  While these disabilities may have a more severe impact on the Veteran's occupational abilities, these affects are attributable to non service-connected disabilities.  There is no indication in the Veteran's medical records that his generalized anxiety disorder has prevented the Veteran from engaging in substantially gainful employment, such that a referral to the Director of Compensation and Pension for extraschedular consideration is warranted.  

After reviewing the totality of the evidence from a longitudinal perspective, the Board finds that the preponderance of such evidence is against entitlement to TDIU at any time during the appeal period.  There is simply no persuasive evidence that the Veteran's service-connected disability prevents him from securing or maintaining substantially gainful employment, nor is the evidence in equipoise on that question.  There is no showing of total unemployability consistent with the Veteran's education and work experience.  The evidence points to the conclusion that the Veteran's service-connected disability does not render him unemployable at this time and have not done so for any portion of the rating period.  

The preponderance of the evidence is against a finding that the Veteran's service-connected disability precludes all forms of gainful employment.  The Board again emphasizes that only his service-connected disability, generalized anxiety disorder, can be considered for the purposes of this TDIU claim, thus not including any nonservice-connected disabilities.  See 38 C.F.R. § 4.16. 

The preponderance of the evidence is against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Should the severity of the service-connected disability increase in the future to the point where substantially gainful employment is precluded, the Veteran may file a new TDIU claim. 




VI. Special Monthly Compensation.

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service- connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A Veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. §§ 3.351(c), 3.352(a).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

Special monthly compensation at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i).

A Veteran is housebound when he is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(h)(3)(i)(2).

In this case, the Veteran is service-connected for only one disability, generalized anxiety disorder evaluated as 30 percent disabling.  In addition to his service-connected generalized anxiety disorder, the Veteran has been diagnosed and treated for numerous other disabilities, including hypertension, scabies, seborrhea capitis, impacted cerum, pneumonia, headaches, carpel tunnel syndrome, insomnia, seborrheic keratosis, irritable bowel syndrome, irritable colon, gastroesophageal reflux disorder, BPH, prepatellar bursitis, degeneration of intervertebral disc, hearing loss, allergic rhinitis, aortic aneurism, arthritis degenerative joint disease, dementia, and anxiety.

In May 2009, the Veteran was afforded a GEC Referral Nursing Assessment regarding the kind of care the Veteran may require.  With respect to the basic activities of daily living, the Veteran was noted to require help with bathing, using the toilet and cleaning himself, transferring (e.g., moving to and from a bed, chair, wheel chair, or from standing), and moving around indoors.  He was noted not to require help for dressing, eating, moving around in bed, and maneuvering a wheelchair.  The assessment indicated that the Veteran was homebound, and indicated that the Veteran expressed difficulty with preparing meals, performing housework, shopping, transportation, and managing medications.  He did not express difficulty with using the telephone or managing his finances.  The assessment noted that the Veteran had not received assistance from a home health aide or social worker in the past 14 days.  Nor did the assessment indicate that any of the Veteran's difficulties were solely the result of his service-connected generalized anxiety disorder.  

The Veteran was afforded a VA examination in connection with his generalized anxiety disorder dated in November 2009.  The examiner noted that the Veteran arrived on time, was dressed appropriately, and had good hygiene.  His speech was appropriate and he demonstrated age appropriate gross and fine motor skills.  His eye contact and social skills were appropriate.  He ambulated with the use of a wheelchair into the evaluation room.  The Veteran reported symptoms of increased irritability, depression, loss of interest, memory difficulties, and sleep disturbance.  On examination, the Veteran was indicated to be alert and oriented to person, place, and time.  His speech was clear, coherent, and of normal rate and volume.   Receptive and expressive communication appeared grossly intact, and his thought processes showed no unusual ideation, signs or symptoms of a formal thought disorder.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  The Veteran reported that his current symptoms have impaired activities of daily living, including household chores (severe), shopping (severe), recreation (severe), personal hygiene (no impairment), social/interpersonal relationships (no impairment), family relationships (no impairment), and occupation/career (severe).  After examination, the examiner found mild impairment from an occupational, and no impairment from a social viewpoint.  The Veteran was diagnosed with generalized anxiety disorder and assessed a GAF score of 70.  The examiner noted that this indicated some mild symptoms or some difficulties in social, occupational, or school functioning, but he found that the Veteran generally functioned pretty well and had some meaningful interpersonal relationships.

The Veteran's outpatient records were also reviewed, but these records did not indicate symptoms more severe that the symptoms reported in the VA examination report noted above.  A December 2008 consultation indicated symptoms and findings nearly identical to the VA examination report.  The Veteran was diagnosed with depressive disorder and given a GAF score of 60.  In this regard, the Board notes that in March 2009, the Veteran was examined and diagnosed with dementia nos, mild and adjustment disorder, and give a GAF score of 41.  He has also been indicated to have memory problems and the Veteran was found to demonstrate severe deficit in executive functioning.  He was noted to be unable to complete a Trail Making test due to confusion and was unsure of himself and susceptible to distraction.  The Veteran was also indicated to have a moderate level of depression.  This evaluation, however, did not indicate that these symptoms and test results were due to the Veteran's service-connected generalized anxiety disorder.     
 
Initially, the Board observes that the record does not show, and the Veteran does not assert, that he has anatomical loss or loss of use of both feet, or of one hand and one foot, is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is bedridden as a result of his service-connected disability.  

The question that remains before the Board is therefore whether the evidence of record demonstrates a factual need for aid and attendance as a result of the Veteran's service-connected disability.  The Board emphasizes that special monthly compensation claims are predicated on the current severity of the Veteran's service-connected disabilities.  Here, none of the current VA treatment notes suggests that the severity of the Veteran's generalized anxiety disorder renders him unable to care for himself or leaves him vulnerable to the hazards of daily living.  Instead, these treatment records indicate that the Veteran's generalized anxiety disorder is mild and presents only some impairment in occupation or and social functioning.

The Board has considered the findings contained the May 2009 Nursing Assessment concerning the Veteran's ability to care for himself; however, those findings appear to be in connection with the Veteran's many other non service-connected disabilities.  The VA records and November 2009 VA examination report indicate that the severity of the Veteran's generalized anxiety disorder was mild, and in no way demonstrated that the Veteran could not leave his home, or feed, bathe, perform toilet functions, or dress himself without the assistance of another due to his generalized anxiety disorder.  

The medical evidence does not show that the Veteran requires assistance from another to protect himself from the hazards of daily living.  Also, the medical evidence does not reflect that the Veteran has a condition which requires that he remain in bed.  Rather, the record shows that the Veteran is mobile with the use of a wheelchair.  He attends his VA treatment sessions and examinations in person at the medical facility. 

Based on the foregoing, the Board finds that the medical evidence reflects that the Veteran's service-connected generalized anxiety disorder alone does not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for special monthly compensation based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Veteran also does not have a single disability rated as 100 percent disabling, and he does meet the statutory or regulatory threshold for special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) or 38 C.F.R. § 3.350(i). 
In addition, the preponderance of the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected generalized anxiety disorder as he is able to leave his home.  The Veteran is capable of leaving his home and travelling to VA, albeit apparently with assistance for transportation.  Thus, he is not substantially confined to his dwelling or the immediate premises.  Consequently, the criteria for SMC based on housebound status, likewise, are not met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Here, the Board notes that the Veteran indicated, in his December 2010 substantive appeal, that without additional service-connected disabilities, he does not meet the criteria for special monthly compensation.  However, he did indicate that he was in need of supervised care.  The Board believes that the Veteran is sincere in expressing his opinion with respect to impact of his disabilities.  However, as discussed above, the preponderance of the medical evidence of record is against a finding that the Veteran's service-connected disability alone renders him bedridden, or unable to care for him daily personal needs or to protect himself from the hazards of daily living without assistance from others.     

In sum, the Board finds that the criteria for an award of special monthly compensation based on the need for aid and attendance or housebound status have not been met.  The Board has considered the benefit-of-the-doubt rule; however, a preponderance of the evidence is against the assignment of a special monthly based on a need for regular aid and attendance or housebound status. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the claim must be denied. 


ORDER

An evaluation in excess of 30 percent for generalized anxiety disorder is denied.

Service connection for headaches is denied.

 Service connection for a disability of the bilateral lower extremities is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for a back disability, to include degenerative joint disease of the dorsal and lumbar spine and deformity of the 12th dorsal vertebra, has not been received, and the appeal is denied. 

Entitlement to individual unemployability is denied.

Entitlement to special monthly compensation based on the need for aid and attendance or being permanently housebound is denied.



____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


